DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
At least claims 24-29 do not appear to be supported by the prior filed application.
While the prior applications separately teach (i) preparing a particular coated/impregnated filament and (ii) depositing methods, there is no apparent disclosure of their combination as claimed. 
See Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) ("[W]e have repeatedly stated that actual 'possession' or reduction to practice outside of the specification is not enough. Rather, . . . it is the specification itself that 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 5936861 A).
	In reference to claim 1-2, Jang discloses a method for manufacturing a part, the method comprising steps of:
attaching a coated continuous core reinforced filament to a surf ace at a point (“the matrix material is maintained in a fluid State to facilitate adhering to the preceding layers to form a multi-layered Structure” [C4L35]); and

Jang does not disclose pulling the coated continuous core reinforced filament from the attachment point, however, Jang further teaches using a “dragging force to assist in "extruding" the softened towpreg out of the nozzle for deposition” [C6L64-65].
It would be obvious to pull the fiber under tension in order to assist in extruding.
	In reference to claim 3-8, see Jang at C6L25-67 and see Fig 9 and description thereof including regarding the materials.
In reference to claim 9-14, Jang further discloses using a “dragging force to assist in "extruding" the softened towpreg out of the nozzle for deposition” [C6L64-65] and that the fiber is adhered to a prior layer [C4L35].
Jang does not specifically teach applying a compaction pressure, however, if the fiber was adhered to a prior layer such that it could be dragged from the attachment point, then it would have been obvious to contact the fiber to the prior layer. Contacting a surface implies a contact pressure. 
In reference to claim 15-18, Jang further discloses wherein the continuous core reinforced filament is a towpreg; wherein the towpreg comprises a plurality of axially aligned reinforcing fibers; the coated continuous core reinforced filament is a prepreg; wherein the prepreg comprises multiple continuous strands preimpregnated with a resin already wicked into the strands (“roving (tow) may be pulled from a spool into a resin bath that contains a liquid resin, curing agents, and other ingredients (such as colorant, ultraviolet stabilizer, and fire retardant). Advantageously, the fiber-resin stream is pulled through a series of rollers, which act to guide the movement of the stream, promote resin impregnation into the fiber tow, and squeeze out the excess resin. The 
In reference to claim 19-23, Jang further discloses wherein the continuous core reinforced filament is combined with a matrix material at a nozzle outlet; comprising a step of affixing the pulled coated continuous core reinforced filament to an opposing section of a gap, such that the coated continuous core reinforced filament bridges the gap from the attached point to the affixed point; prior to the step of attaching, a step of coextruding a continuous core reinforced filament and a matrix material to form the coated continuous core reinforced filament; wherein the coextruding step comprises a step of coating the continuous core reinforced filament with matrix material; further comprising extruding a coated continuous core reinforced filament from a nozzle of a printhead (“bottom part of the nozzle has a small cell 80 to optionally accept additional matrix material… designed to provide additional dragging force to assist in “extruding” the softened towpreg out of the nozzle for deposition” [C6L59-65] See Fig 2 and 9 and description thereof)
	In reference to claim 24-29, Jang discloses a method for manufacturing a part, the method comprising steps of:
 attaching a coated continuous core reinforced filament to a surf ace at a point (“the matrix material is maintained in a fluid State to facilitate adhering to the preceding layers to form a multi-layered Structure” [C4L35]); and
...

It would be obvious to pull the fiber under tension in order to assist in extruding.
Jang further discloses coating an outer surface of at least one continuous core reinforced filament with a matrix material at a coextrusion die of a printhead to form a coated continuous core reinforced filament (“bottom part of the nozzle has a small cell 80 to optionally accept additional matrix material… designed to provide additional dragging force to assist in “extruding” the softened towpreg out of the nozzle for deposition” [C6L59-65]);
impregnating at least one continuous core element with a matrix material at a first coextrusion die of a printhead to form a continuous core reinforced filament (C6L25-67. See Fig 2 and 9 and description thereof).
	Claim 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backer (US 20220063190 A1).
	In reference to claim 24-27 and 29, Backer discloses a method of manufacturing a part, comprising steps of:
impregnating at least one continuous core element with a matrix material at a first coextrusion die of a printhead to form a continuous core reinforced filament (“heated die 306 that can be configured to incorporate additional polymer into the composite fiber 310, mold the fiber, and/or modify the cross-sectional shape of the composite fiber 310 to, e.g., provide a particular and/or more consistent shape to the composite fiber 310” [0055]. See Fig 3-6.); 

attaching the coated continuous core reinforced filament to a surface; and 
pulling the coated continuous core reinforced filament when the printhead is moved relative to the part (“formation material may be advanced by a pultrusion operation, whereby the composite material is drawn or pulled from the tip of the nozzle. In this embodiment, the contact point of the composite material on the printing surface of the print bed, a mandrel located on the printing surface and/or an existing work piece located on the printing surface can create an anchor (e.g., a fixed, contact, gripping point, and the like) that allows for the composite material to be pulled from the print head as the printing surface is moved relative to the print head” [0071]).
wherein the coated continuous core reinforced filament comprises a multifilament core; comprises a plurality of strands ([0047]);
Backer further teaches (a) the formation material (the material applied to the fiber through the coextrusion die) [0061] may be multiple materials (b) presence of the polymeric lubricant 220 on the surface of the composite fiber 310 can protect the fiber 310 during downstream processing [0057].
Applying a lubricant to the fiber or applying multiple materials to the fiber as taught by Backer renders the use of a second coextrusion die in the printhead to be obvious.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to modify the method by introducing the continuous core reinforced filament within a second coextrusion die of the printhead; 

A person having ordinary skill in the art would have been specifically motivated to use of a second coextrusion die in the printhead in order to applying a lubricant to the fiber or applying multiple materials to the fiber as taught by Backer.
	In reference to claim 8 and 28, Backer discloses the method of claim 7 and 24.
Backer further discloses wherein the matrix material comprises a thermoplastic ([0057])
	In reference to claim 9-11, 13-14, Backer discloses the method of claim 1.
Backer further discloses the attaching step comprises applying a compaction pressure to the coated continuous core reinforced filament ([0071]).
	In reference to claim 12 and 20, Backer discloses the method of claim 11.
Backer further discloses the compressing spreads the coated continuous core reinforced filament into an adjacent coated continuous core reinforced filament of a same layer and an underlying material of the part (Claim 11). An existing part encompasses a part with a gap.
	Claims 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 20140291886 A1).
	In reference to claim 24, 29, Mark discloses a method for manufacturing a part, the method comprising steps of:
attaching a coated continuous core reinforced filament to a surface at a point; and
…

(“attached to the part at point 44, and held by the print head at point 46, it is possible to bridge the gap” [0170]. See Fig 8.)	
impregnating at least one continuous core element with a matrix material at a first coextrusion die of a printhead to form a continuous core reinforced filament;
introducing the continuous core reinforced filament within a second coextrusion die of the printhead;
coating an outer surface of the continuous core reinforced filament at the second coextrusion die of the printhead to form a coated continuous core reinforced filament; (descriptions of and Figs 49-50);
Mark does not disclose pulling the coated continuous core reinforced filament from the attachment point, however, Mark shows a drawing of the coated continuous core bridging a gap without sagging and explains that “The print head can then traverse an open gap, without the material sagging.” [0169].
It would be obvious to provide the fiber under tension in order to reduce sagging in the gap. It would be obvious to provide the tension by pulling the fiber from the attachment point.
	In reference to claims 25-28, see Mark at claim 11, 2, Fig. 17, Fig. 19, claim 16, descriptions of and Figs 49-50.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“reinforcements may be pulled and/or pushed along with the matrix material from head 16. Support 14 may also selectively move head 16 and/or anchor point 20 in a desired manner, such that an axis of the resulting structure 12 follows a desired three-dimensional trajectory” - US 20190202119 A1
See US 20210362406 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744